Title: To George Washington from Major General Philip Schuyler, 31 August 1776
From: Schuyler, Philip
To: Washington, George



Dr Sir
Albany August 31st 1776

I am this Moment favored with a Letter from General Gates, Copy of which I do myself the Honor to inclose you, together with a Copy of a Return and sundry original Letters from Officers of our Army prisoners in Canada.

The Musket Cartridge paper mentioned in your Excellency’s last is not yet arrived—Every Thing that can be procured here or any where in the Country is instantly sent.
I am so accustomed to ill Usage that I am not surprised that General Gates should be informed that I had ordered the Regiments he mentions to be stopped on their March—This Report is only a perversion of an Order of mine of the seventeenth Instant sent to General Waterbury, Copy of which now inclose—The Information on which it was founded is corroborated by a Letter of the 22d August, with which Governor Trumbull has honored me, and which was delivered me after I had began this Letter, in which he says “Innoculation for the small pox I find has been practised by Troops on the March to join your Army—I hope a practice so pernicious in every Respect will be discouraged—I have taken the Liberty to suggest my Fears and Sentiments to General Gates on this Subject—Indeed Sir if it is not timely restrained it appears to me it must prove fatal to all our operations and may ruin the Country.”
I never neglect laying all Letters & papers which I receive from General Gates or from any other Quarter, that ought to be transmitted, before your Excellency or Congress.
The two persons mentioned in General Gates’s Letter to have come from Dartmouth College, have not yet informed me of their Business.
As I could not procure any regular Returns of what provision was with the Army and on the Communication, and as it was necessary that I should be informed of it, on the 20th Instant I wrote to General Gates on the Subject, Extract of my Letter your Excellency will see in the inclosed to Mr Trumbull, as well as what Answer has been given to it by Mr Avery, and my Resolutions thereon which I trust will meet with your Approbation—Your Excellency will please after perusal, to order the Letter to be sealed and delivered.
In my last, I informed your Excellency that the Stockbridge Indians had determined to go to New York. Many of them have changed their Resolutions and arrived here Yesterday on their Way to Tyonderoga. I am Dear Sir Most respectfully Your Excellency’s Most Obedient Hum. Servant

Ph: Schuyler

